DETAILED ACTION
This action is in response to the claims filed December 27th 2017. Claims 1-15 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjamin et al “Neurogrid: A Mixed-Analog-Digital Multichip System for Large-Scale Neural Simulations,” hereinafter Benjamin

Regarding Claim 1
Benjamin teaches, A neural array configured to form a deep neural network, comprising: an array unit including one or more synaptic devices arranged in one or more rows and columns; (Abstract “we describe the design of Neurogrid, a neuromorphic system for simulating large-scale neural models in real time.” And Figure 3 Examiner notes that Figure 3 depicts exemplary architectures with synaptic elements arrange in a grid. Consisting of corresponding rows and columns.) a first processing unit coupled to the array unit and configured to input a row input signal to the array unit and receive a row output signal from the array unit; (Figure 4 caption and Section 5A ¶01 respectively “Receiver delivers spikes to silicon neuron array [array unit]; Transmitter dispatches spikes from the array” “The transmitter dispatches multiple spikes from a row and the receiver delivers multiple spikes to a row,” Examiner notes that the function of the first processor is embodied by the delivering and dispatching of the receiver and transmitter respectively. In which a spike is sent as input an array row, and received as an output signal from an array row from the array unit.) and a second processing unit coupled to the array unit and configured to input a column input signal to the array unit and receive a column output signal from the array unit, (Figure 4 Similar to the functions of the previous limitation, it is apparent from the figure that the receiver also delivers spikes to the array columns and dispatches spikes from the column to the transmitter. This function embodies the 2nd processor. 
    PNG
    media_image1.png
    867
    759
    media_image1.png
    Greyscale
) wherein the array unit has multiple selectable array values including a first array value and a second array value, including a first array value and a second array value (Section VA ¶01 "These spikes’ common row address and unique column addresses are communicated sequentially" Examiner notes that the spikes are sent to the array unit, the multiple addresses correspond to multiple selectable array values as they are used to address specific elements of the neuro grid. Including a first and second array value, a row address and column addresses.) and when the first processing unit or the second processing unit receives an output signal based on the first array value from the array unit which has selected the first array value and the array unit selects the second array value, the first processing unit or the second processing unit inputs an input signal generated based on the output signal to the array unit that selects the second array value. (Figure 16 caption “(a) Transmitter: An interface (I) relays requests from spiking neurons (S) to a row arbiter (J) and dispatches the selected row’s spikes (S) in parallel while encoding its address (Y). Another interface (I) relays the spikes from a latch to a column arbiter (J) and encodes the selected column’s address (X). A” Examiner notes that a request (input) is received based on a row address ( 1st value) mediated by a row arbiter (1st processing unit) which dispatches a corresponding output to the array units column arbiter whose output is directed to a sequencer. The output of the column arbiter in this way is based on both the row address (1st array value) and column address (2nd array value))


Regarding Claim 4
	Benjamin teaches the method of claim 1
Further Benjamin teaches, wherein the array unit is configured to output a column output signal to the second processing unit based on the row input signal received from the first processing unit and output a row output signal to the first processing unit based on the column input signal received from the second processing unit. (Figure 16 caption “(a) Transmitter: An interface (I) relays requests from spiking neurons (S) to a row arbiter (J) and dispatches the selected row’s spikes (S) in parallel while encoding its address (Y). Another interface (I) relays the spikes from a latch to a column arbiter (J) and encodes the selected column’s address (X). A” Examiner notes that a request (input) is received based on a row address ( 1st value) mediated by a row arbiter (1st processing unit) which dispatches a corresponding output to the array units column arbiter(2nd processing unit) whose output is directed to a sequencer. The output of the column arbiter in this way is based on both the row address (1st array value) and column address (2nd array value))

Regarding Claim 13
Benjamin teaches, the neural array has multiple selectable array values and configured to cause an output signal for an array value to be an input signal for another array value (Figure 4 caption and Section 5A ¶01 respectively “Receiver delivers spikes to silicon neuron array [neural array unit]; Transmitter dispatches spikes from the array” “The transmitter dispatches multiple spikes from a row and the receiver delivers multiple spikes to a row,” 
    PNG
    media_image1.png
    867
    759
    media_image1.png
    Greyscale
 Examiner notes that the neural array depicted in the figure causes the receiver to input a spike signal into a neuron of a given address value, whose output is routed to the transmitter through the router and then used as input to a second neuron.) receiving an input (Figure 6 Caption “Synapse Populations 0, 1, 2, and 3 generate a time-varying conductance in response to an input spike [input signal]… and [the synapse populations] drive [generate input] neighboring neurons’ soma or dendrite [addressed by 2nd array value] through a shared dendritic tree… These conductance’s may be connected in series or in parallel to drive Dendrite.” Examiner notes that the array values (conductance’s) of the synapse populations are updated in response to an input signal that is forward propagated through a chain of serial or parallel neurons each represented by a corresponding array value [address] from a plurality of array values.) Obtaining an error value based on the output signal and a target value for the output signal; performing back propagation based on the error value and the multiple array values; and updating the multiple array values based on results of the forward propagation and the back propagation. (Figure 6 Caption  “Dendrite also receives backpropagating spikes and drives Soma” Section VIII ¶03 “SS can realize spike-timing-dependent plasticity (STDP), which HICANN realizes, by tracking a synapse’s recent spike history (i.e., queuing address–events) and updating the stored weight accordingly” Examiner notes that in order to implement back propagation,  an error value from the synapse spike history is obtained. The back propagation is based on the multiple array values corresponding to the multiple synapses in the tree. Updating the stored weights corresponds to updating the values stored in by the row and column addresses corresponding to multiple array values based on the results of forward and backward propagation. )




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamin. Further in view of Vali et al. US Document ID US-9430735-B1, hereinafter Vali.

Regarding Claim 2
	Benjamin teaches the method of claim 1
Benjamin does not explicitly teach, wherein each of the one or more synaptic devices is configured to form a NAND flash structure.
Vali however, when addressing issues related to modeling neurons in a neural networks with memory devices teaches, wherein each of the one or more synaptic devices is configured to form a NAND flash structure. (Col 5 line 21-24 “ a neuron model as facilitated in a NAND array of memory [flash] cells may comprise one or more concurrently selected memory cells of one or more strings of memory cells coupled to a common bit line”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a NAND transistor memory circuit that models a neuron in electronic hardware as taught by Vali to the disclosed invention of Benjamin.
One of ordinary skill in the arts would have been motivated to make this modification in order to utilize “Flash memory devices [that] typically use a one-(Vali Col 1 line 31-64)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamin. Further in view of Fujita et al. “A floating-Fate Analog Memory Device for Neural Networks”, hereinafter Fujita.

Regarding Claim 3
Benjamin teaches the method of claim 1
Further Benjamin teaches, wherein the one or more synaptic devices include a metal oxide silicon field effect transistor (Section IV ¶01 “Neurogrid neuron’s soma, dendrite, synapse-population and ion-channel-population circuits [synaptic devices] realize the dimensionless form of common biological neuronal models with MOS devices”
Benjamin does not explicitly teach, floating gate
Fujita however, when addressing issues related to precision floating gate transistor memory in neural networks teaches, floating gate (Introduction “Of all existing analog memory devices, the floating-gate MOS device is the best for use in neural networks”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a precise floating gate MOSFET device for nonvolatile synaptic weight memories as taught by Fujita to the disclosed invention of Benjamin.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a device that “The memory (the charge on the floating gate) can be finely controlled over a wide range” and “The memory can be changed without much disturbing the memory output with high voltage control pulses” so that “Learning operation can therefore be performed simply and independently of neural data processing” (Fujita Conclusion) 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamin. Further in view of lzeboudjen et al. “Digital Implementation of Artificial Neural Networks: From VHDL Description to FPGA Implementation” hereinafter Izeboudjen.

Regarding Claim 5
	Benjamin teaches the method of claim 1
Benjamin does not explicitly teach, wherein the array unit is configured to operate in a time-division multiplexing mode, and the array unit uses the first array value in a first time section and uses the second array value in a second time section after the first time section.
Izeboudjen however, when addressing issues related to implementing neural network operation in hardware such as an FPGA teaches, wherein the array unit is configured to operate in a time-division multiplexing mode, (“The hardware model is mainly based on a:… For the same layer, neurons are computed in parallel… Computation between layers is done serially.” Examiner notes that the neuromorphic operations performed by the hardware model describe time-division multiplexing. TDM is simply a method of transmitting parallel information through a serial interface (the computation between layers) often through a multiplexer.) and the array unit uses the first array value in a first time section and uses the second array value in a second time section after the first time section. (Fig. 3 Examiner notes that as shown in the figure the first and second array values used in TDM correspond to the inputs to the MUX computation layer.

    PNG
    media_image2.png
    341
    762
    media_image2.png
    Greyscale
 ) 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a time division multiplexing scheme to direct parallel computations between layers of a neural network as taught by Izeboudjen to the disclosed invention of Benjamin.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement design solutions that consider “the important design issues of VLSI ANNs are parallelism, performance, flexibility and their relational ship to silicon area” (Izeboudjen Introduction) 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin. Further in view of Kim et al. “A highly scalable restricted boltzmann machine fpga implementation” hereinafter Kim.

Regarding Claim 6
	Benjamin teaches the method of claim 1
Benjamin does not explicitly teach, wherein the neural array is configured to implement a Restricted Boltzmann Machine.
Kim however, when addressing issues related to modeling neurons in a neural networks with memory devices teaches, wherein the neural array is configured to implement a Restricted Boltzmann Machine. (Section 4 ¶03 “We have implemented a Restricted Boltzmann Machine on a development board that features an Altera Stratix III FPGA” Examiner notes that FPGAs are a hardware device used to implement configurable hardware such as systolic arrays, otherwise known as neural arrays when used for neural network applications.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to implement a Restricted Boltzmann Machine in configurable hardware as taught by Kim to the disclosed invention of Benjamin.
One of ordinary skill in the arts would have been motivated to make this modification in order to apply “a highly efficient, fully-pipelined architecture (Kim abstract)

Regarding Claim 7
	Benjamin/Kim teaches the method of claim 6
Further Benjamin teaches, wherein the neural array is configured to: update the first array value using at least one input signal; (Figure 6 Caption “Synapse Populations 0, 1, 2, and 3 generate a time-varying conductance in response to an input spike [input signal]” Examiner notes that the conductance corresponds to the value stored by the newly updated first array value.) generate at least one input signal for the second array value based on the updated first array value; ( Figure 6 Caption  “and [the synapse populations] drive [generate input] neighboring neurons’ soma or dendrite [2nd array value address ] through a shared dendritic tree” Examiner notes that driving of neighboring neurons is in response to the initial input spike) and update the second array value using the at least one input signal for the second array value. (Figure 6 Caption “These conductance’s may be connected in series or in parallel to drive Dendrite.” Examiner notes that because the dendrite soma pairs can be conducted in series, the driving input mentioned in the prior limitation rejection is propagated through a series dendritic tree that updates conductance values along the way. Where each updated value is dependent on spikes transmitted by previous elements in the tree.)

Regarding Claim 8
	Benjamin/Kim teaches the method of claim 6
Further Benjamin teaches, wherein the neural array is configured to, after multiple array values including the first array value and the second array value are updated, performs a Back Propagation Process (Figure 6 Caption “Dendrite also receives backpropagating spikes and drives Soma” Examiner notes that in the art Backpropagation can only be done after forward propagation, or by having knowledge of gradients acquired through prior forward propagations. Wherein forward propagation through a serial tree of neurons connected through somas and dendrite as mentioned in the rejection of claim 7 would correspond to the limitation “after multiple array values including the first array value and the second array value are updated”) based on the updated multiple array values to further update the updated multiple array values. (Section VIII ¶03 “SS can realize spike-timing-dependent plasticity (STDP), which HICANN realizes, by tracking a synapse’s recent spike history (i.e., queuing address–events) and updating the stored weight accordingly” Examiner notes that using prior synapse history to update the stored weights of the synapses for future computation corresponds to the stated limitation.)

Regarding Claim 9
Benjamin teaches, wherein the neural array has multiple selectable array values including a first array value and a second array value and is configured to cause an output signal for an array value to be an input signal for another array value (Figure 4 caption and Section 5A ¶01 respectively “Receiver delivers spikes to silicon neuron array [neural array unit]; Transmitter dispatches spikes from the array” “The transmitter dispatches multiple spikes from a row and the receiver delivers multiple spikes to a row,” 
    PNG
    media_image1.png
    867
    759
    media_image1.png
    Greyscale
 Examiner notes that the neural array depicted in the figure causes the receiver to input a spike signal into a neuron of a given address value, whose output is routed to the transmitter through the router and then used as input to a second neuron.) the method comprises: updating a first array value; and updating a second array value based on the updated first array value, wherein the updating the first array value includes: selecting the first array value; generating a first output signal based on a first input signal and the first array value; (Figure 6 Caption “Synapse Populations 0, 1, 2, and 3 generate a time-varying conductance in response to an input spike [input signal]… and [the synapse populations] drive [generate input] neighboring neurons’ soma or dendrite [2nd array value] through a shared dendritic tree… These conductance’s may be connected in series or in parallel to drive Dendrite.” Examiner notes that the array values (address of the conductance’s) of the synapse populations are updated in response to an input signal that is propagated through a chain of serial or parallel neurons each represented a corresponding array value. In order to be accessed by the NeuroGrid hardware they neurons are selected based on their address in the grid. ) generating a reconstructed first input signal based on the first output signal and the first array value; generating a reconstructed first output signal based on the reconstructed first input signal and the first array value; and updating the first array value based on the first input signal, the first output signal, the reconstructed first input signal, and the reconstructed first output signal, and wherein the updating the second array value includes: generating a second input signal based on the first input signal and the updated first array value; and selecting the second array value. (Figure 6 Caption  “Dendrite also receives backpropagating spikes and drives Soma” Section VIII ¶03 “SS can realize spike-timing-dependent plasticity (STDP), which HICANN realizes, by tracking a synapse’s recent spike history (i.e., queuing address–events) and updating the stored weight accordingly” Examiner notes that the reconstructed signals are generated based on the results of backpropagation. Furthermore, the newly updated array values based on the reconstructed signals are a result of propagating a spike through the NeuroGrid after the stored weights have been updated for further training. This is equivalent to training a neural network in an iterative fashion. )
Benjamin does not explicitly teach, a neural array which is configured to form a deep neural network and implement a Restricted Boltzmann Machine
Kim however, when addressing issues related to modeling neurons in a neural networks with memory devices teaches, a neural array which is configured to form a deep neural network and implement a Restricted Boltzmann Machine (Section 4 ¶03 “We have implemented a Restricted Boltzmann Machine on a development board that features an Altera Stratix III FPGA” Examiner notes that FPGAs are a hardware device used to implement configurable hardware such as systolic arrays, otherwise known as neural arrays when used for neural network applications.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to implement a Restricted Boltzmann Machine in configurable hardware as taught by Kim to the disclosed invention of Benjamin.
One of ordinary skill in the arts would have been motivated to make this modification in order to apply “a highly efficient, fully-pipelined architecture (Kim abstract)

Regarding Claims 10-12 and 14-15
	Claims 10, 11 and 12 are rejected under 35 U.S.C. 103 for the same reasons provided by the rejection of Claims 2, 3, and 5 respectively. 
	Claims 14 and 15 are rejected under 35 U.S.C. 103 for the same reasons provided by the rejection of Claims 2, 3 respectively.

Conclusion
Prior art
Lin et al “A Delay-Insensitive Address-Event Link” further discuss the receiver transmitter architecture utilized by Neurogrid disclosed in Benjamin.
Kwabena A. Boahen “A Burst-Mode Word-Serial Address-Event Link—I: Transmitter Design” further discuss the transmitter architecture utilized by Neurogrid disclosed in Benjamin.
Kwabena A. Boahen “A Burst-Mode Word-Serial Address-Event Link—II: Receiver Design” further discuss the receiver architecture utilized by Neurogrid disclosed in Benjamin.
Das et al. “Gibbs Sampling with Low-Power Spiking Digital Neurons” discusses a spiking neural network implemented on a systolic array for Restricted Boltzmann machines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        


/ERIC NILSSON/Primary Examiner, Art Unit 2122